                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CAROLYN JOYCE O’LEARY,

                       Plaintiff,

               v.                                             Case No. 17-C-1774

HUMANA INSURANCE COMPANY and
HUMANA INC.,

                       Defendants.


                                              ORDER


       Plaintiff Carolyn J. O’Leary, individually and on behalf of all others similarly situated,

commenced this action under the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201 et seq.,

against Defendants Humana Insurance Company (HIC) and Humana Inc. on December 20, 2017.

On November 30, 2020, the Court partially granted Plaintiff’s motion for sanctions. As part of

that order, the Court adopted Defendants’ proposal that, to determine if unaccepted offers of extra

compensation were made to Plaintiffs, Defendants would issue one agreed-upon interrogatory that

would ask (1) if a plaintiff ever received an offer of extra compensation for performing work at

particular times or for particular lengths of time, (2) approximately how many offers were made,

and (3) whether the offers were made before, after, or both before and after December 20, 2014.

Dkt. No. 247 at 10–11.

       Plaintiff sought clarification on the Court’s November 30, 2020 decision at the December

2020 hearing and asserted that the interrogatory is unduly burdensome and inappropriate as a

sanction against Defendants as the burden falls on Plaintiff. Having considered the issue further,

the Court is in agreement, and that portion of the order is vacated. Plaintiff has expressed an intent




        Case 1:17-cv-01774-WCG Filed 01/04/21 Page 1 of 2 Document 266
to offer representative testimony in support of her claim that the employees were offered additional

compensation for additional work. The question of whether such testimony is admissible is a

matter reserved for pretrial proceedings.

       SO ORDERED at Green Bay, Wisconsin this 4th day of January, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 2

        Case 1:17-cv-01774-WCG Filed 01/04/21 Page 2 of 2 Document 266
